Citation Nr: 0108359	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  98-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of cigarette smoking during 
active military service and/or nicotine dependence acquired 
during active military service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran upon whose service this claim is based had active 
military duty from July 1940 to August 1970.  He died in 
November 1991, and the appellant is his widow.  

This case arises out of an October 1997 rating action that 
denied the benefits sought on appeal.  The appeal was 
perfected in May 1998, after which the matter was forwarded 
to the Board of Veterans' Appeals in Washington, DC.  In 
March 2000, the Board remanded the matter for additional 
development.  The case has since been returned to the Board.  


REMAND

In this case, the appellant essentially contends that the 
veteran's terminal cancer was caused by his cigar and 
cigarette smoking during his 30 years of military service.  
In this regard, the record shows that the veteran died in 
November 1991 and that the cause of his death was respiratory 
insufficiency due to (or as a consequence of): malnutrition, 
due to (or as a consequence of): esophageal cancer.  Another 
significant condition contributing to the veteran's death but 
not resulting in the underlying cause of his death was 
chronic obstructive pulmonary disease.  

In support of her contention, the appellant submitted a 
statement in which she set forth the veteran's tobacco use 
history.  That statement, dated in November 1997, reflects 
that the veteran began smoking in 1948, that he smoked both 
cigars and cigarettes, and that he continued to smoke until 
the month prior to his death.  The appellant also indicated 
that the veteran smoked only one pack of cigarettes per day, 
until 1981, after which time he smoked 2 packs per day.  

Also associated with the claims file are a number of 
statements from the physician who last treated the veteran 
and who certified his death, Mark A. Sinning, MD.  One such 
statement, dated in September 1997, reflects that Dr. Sinning 
believed "that smoking was a primary factor in the 
development of [the veteran's] cancer.  Another statement 
dated in August 2000, reads in pertinent part as follows:  

[The veteran] did have severe chronic obstructive 
pulmonary disease which was certainly related to 
his long years of smoking which ultimately led to 
his death.  There's also a strong association of 
esophageal cancer with cigarette smoking which I 
believe also contributed to the development of his 
underlying condition.  This man had been a smoker 
his whole life and it is unknown to me whether his 
tobacco use increased or decreased during his 
lifetime and how it varied while he was in the 
service.  I do believe that both his obstructive 
lung disease and esophageal cancer were brought 
about by many years of smoking which directly did 
lead to the ultimate cause of death in this man.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To 
establish service connection for a particular disability, the 
evidence must show that the disability resulted from disease 
or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for malignant 
tumors, may be presumed if it became manifest to a degree of 
10 percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. § § 3.307, 3.309.  

With respect to the appellant's specific contention, it must 
be observed that legislation enacted in 1998 prohibits 
service connection for a disability first manifested after 
service (or after an applicable presumptive period) on the 
basis that it resulted from disease attributable to the use 
of tobacco products by a veteran during service.  38 U.S.C.A. 
§ 1103 (West Supp. 2000).  Nevertheless, since this statute 
only applies to claims filed after June 9, 1998, and the 
instant claim was filed in June 1997, this claim must be 
considered under the law that existed prior to June 9, 1998, 
as it is more favorable to the appellant.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  

Under the legal authority in effect prior to June 9, 1998, 
service connection could be granted for disease resulting 
from tobacco use in the line of duty during active service.  
VAOPGCPREC 2-93 (Jan 13, 1993).  At the same time, however, 
it should be noted that service connection could not be 
established on this basis unless the evidence of record 
demonstrated that the disease for which the claim was made 
resulted from the veteran's tobacco use during service.  Id.  
Such a determination was to take into consideration the 
possible effect of smoking before or after military service.  
Id.  In the alternative, if the veteran developed nicotine 
dependence, as a disease, during service, and that nicotine 
dependence was considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis could be granted.  VAOPGCPREC 19-97 (May 13, 
1997).  

The appellant in this case has not contended that the veteran 
developed nicotine dependence during service, and there are 
no other records suggesting that to be the case.  Likewise, 
the present record does not include any medical opinion 
addressing whether the veteran's in-service tobacco use 
caused him to develop his terminal illness, as opposed to his 
post service smoking.  The only opinions in that regard 
simply link the veteran's terminal illness to smoking in 
general.  Nevertheless, since the evidence does show that the 
veteran used tobacco products in service, this general link 
established between the cause of the veteran's death and his 
smoking is sufficient evidence to trigger additional 
development as required under a new law enacted in November 
2000.  This law, the Veterans claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), among other 
things, eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Since the appellant's claim was 
obviously filed before the date of enactment of the new law 
and it is not final, its terms apply to her.  

Regarding the obligations required by the duty to assist 
under this new law, the Board observes that it includes 
obtaining a medical opinion if the evidence (lay or medical) 
shows the presence of current disability (or in this case, 
the disease which caused the veteran's death), and indicates 
the disability may be associated with service.  As described 
above, the evidence shows that the veteran's fatal illness 
was linked to smoking, and there is evidence that the veteran 
smoked for many years during service.  Therefore, the 
requirements of this new law make it necessary to return the 
case to the RO to obtain an opinion regarding the 
relationship between the veteran's terminal illness and his 
in-service use of tobacco products.  (This new law also 
contains various notification requirements that must be 
satisfied, and a Remand of this case will also give the RO 
the opportunity to ensure this has been accomplished.) 

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:  

1.  The veteran's claims file should be forwarded 
to physicians knowledgeable in the diagnosis and 
treatment of cancer, and in the diagnosis and 
treatment of chronic obstructive pulmonary disease.   
These physicians should review the claims file, 
including this Remand, and make a notation that 
such review took place in the reports they provide.  
In their respective reports, these physicians 
should also set forth their opinion as to whether 
it is unlikely, likely or at least as likely as not 
that the veteran developed nicotine dependence 
during service.  If it is likely that the veteran 
developed nicotine dependence during service, or at 
least as likely as not that he did, the cancer 
specialist should offer an opinion as to whether 
nicotine dependence may be considered to be a 
proximate cause of the veteran's esophageal cancer, 
and the respiratory specialist should opine whether 
nicotine dependency may be considered to be a 
proximate cause of the veteran's chronic 
obstructive pulmonary disease.  In addition, and 
with consideration given to the veteran's smoking 
history both before and after service, the cancer 
specialist should offer an opinion as to whether it 
is unlikely, likely, or at least as likely as not 
that the veteran's esophageal cancer resulted from 
the veteran's tobacco use during service.  
Likewise, the respiratory disorder specialist 
should offer an opinion, based on a review of the 
record and with consideration given to the 
veteran's service and post service smoking history, 
whether it is unlikely, likely, or at least as 
likely as not that the veteran's chronic 
obstructive pulmonary disease resulted from the 
veteran's tobacco use during service.   

A complete rationale for any opinion offered should 
be set forth in the reports provided, together with 
citation to any pertinent medical or other 
supporting records.

2.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent formal or informal guidance 
that is provided by the Department, including, 
among others things, Fast Letters, final 
regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.

4.  After all development is complete, the RO 
should review the evidence in its entirety, and 
enter its determination was to whether service 
connection for the cause of the veteran's death is 
warranted.  If the benefit sought continues to be 
denied, the appellant and her representative should 
be provided a supplemental statement of the case, 
which must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent.  After a 
reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review. 

Although no further action by the appellant is necessary 
unless she is otherwise informed, she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


